IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-20890
                            Summary Calendar



     UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

          versus


     JOHN BATTAGLINI,

                                             Defendant-Appellant.




          Appeals from the United States District Court
                for the Southern District of Texas
                      USDC No. H-98-CR-151-1


                             March 5, 2003

Before GARWOOD, JOLLY and SMITH, Circuit Judges.

PER CURIAM:*

     Appellant    John   Battaglini   (Battaglini)   pleaded   guilty   in

federal court to two counts of bank robbery under 18 U.S.C. §

2113(a) and in December 1998 was sentenced to ninety-seven months

on each count, to run concurrently.        Battaglini did not take a

direct appeal from that judgment. Subsequently, Battaglini pleaded



     *
      Pursuant to 5TH CIR. R.47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
guilty and in July 1999 was sentenced in Texas state court for

aggravated robbery and armed robbery.

      Battaglini, proceeding pro se, then, in May 2002, filed a

motion in the federal district court seeking modification of his

federal   prison    sentence    by   ordering      that    sentence   to   run

concurrently with his state prison sentence.              Battaglini’s motion

was   denied   by   the   district   court   for   lack     of   jurisdiction.

Battaglini appeals from that judgment.1

      “We review de novo whether the district court had jurisdiction

to resentence.” United States v. Bridges, 116 F.3d 1110, 1112 (5th

Cir. 1997).    “[A] district court’s authority to correct or modify

a sentence is limited to those specific circumstances enumerated by

Congress in 18 U.S.C. § 3582([c]).”          Id.



      1
      Battaglini   apparently   contends   that   the  1999   state
convictions are for the same conduct as the 1998 federal bank
robbery convictions.
     To the extent that Battaglini’s pro se motion can be construed
as a motion seeking relief under 28 U.S.C. § 2255, such a motion is
not timely. Judgment in Battaglini’s federal case was entered on
December 15, 1998, and became final on December 29, 1998.
Battaglini’s motion for amendment of judgment, however, was not
filed until May 22, 2002, well beyond the one year period of
limitations found in § 2255. Since there is no indication that the
one year period was otherwise tolled, even if Battaglini’s motion
is taken as a motion under § 2255, it is barred.
     We also observe with respect to Battaglini’s complaint that
the federal court’s failure to advise him at the time of his plea
or sentencing that his federal prison term might run consecutively
to a future state prison term that not only was such contention not
raised below but we have held that the referenced possibility of
consecutive sentences is not a consequence of which defendant must
be warned before his plea is accepted. United States v. Hernandez,
234 F.3d 252 (5th Cir. 2000).

                                      2
     None of the conditions for granting relief under § 3582(c),

including those applicable under FED. R. CRIM. P. 35, are present.

See United States v. Lopez, 26 F.3d 512, 515-21 (5th Cir. 1994);

United States v. Early, 27 F.3d 140, 141-42 (5th Cir. 1994).               Thus,

the district court did not have the authority to correct or modify

Battaglini’s sentence, and did not err in denying Battaglini’s

motion.    Lopez,   26   F.3d    at       521;   Early,   27   F.3d   at   142.

Accordingly, the judgment of the district court is hereby

                                AFFIRMED.




                                      3